                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 47 Filed 05/14/20 Page 1 of 2


                                                                                                                                                      1    JASON M. SHERMAN, ESQ. (SBN 245190)
                                                                                                                                                           jason@jsl-law.com
                                                                                                                                                      2    KRISTEN M. CAPRINO, ESQ. (SBN 306815)
                                                                                                                                                           kristen@jsl-law.com
                                                                                                                                                      3    JOHNSON SCHACHTER & LEWIS
                                                                                                                                                           A Professional Law Corporation
                                                                                                                                                      4    Harvard Square
                                                                                                                                                           2180 Harvard Street, Suite 560
                                                                                                                                                      5    Sacramento, CA 95815
                                                                                                                                                           Telephone: (916) 921-5800
                                                                                                                                                      6    Facsimile: (916) 921-0247
                                                                                                                                                      7    Attorneys for DEFENDANT:
                                                                                                                                                           VACAVILLE UNIFIED SCHOOL DISTRICT
                                                                                                                                                      8
                                                                                                                                                      9                                UNITED STATES DISTRICT COURT
                                                                                                                                                      10                             EASTERN DISTRICT OF CALIFORNIA
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   I.V., a minor by and through her Guardian ad )       CASE NO. 2:19-cv-000273-KJM-DB
                                                                                                                                                           Litem RON V..                                )
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13                                                )       NOTICE OF CONDITIONAL
                                                                                                                                                                                                        )       SETTLEMENT
                                                                                                                                                      14           Plaintiff,                           )
                                                                                                                                                                                                        )
                                                                                                                                                      15                                                )       Complaint Filed:     February 13, 2019
                                                                                                                                                           v.                                           )
                                                                                                                                                      16                                                )       Trial Date:          None Set
                                                                                                                                                           VACAVILLE UNIFIED SCHOOL                     )
                                                                                                                                                      17   DISTRICT, a public entity; JANE SHAMIEH, )
                                                                                                                                                           an individual; KIM KLOPSON, an individual, )
                                                                                                                                                      18   and DOES 1 through 50, inclusive,            )
                                                                                                                                                                                                        )
                                                                                                                                                      19                                                )
                                                                                                                                                                   Defendants.                          )
                                                                                                                                                      20                                                )
                                                                                                                                                                                                        )
                                                                                                                                                      21
                                                                                                                                                      22          Pursuant to Local Rule 160, the Parties in the above captioned case hereby give notice
                                                                                                                                                      23   that the parties have reached a conditional settlement. The Parties request that all calendared
                                                                                                                                                      24   dates and hearings be vacated.
                                                                                                                                                      25          The Parties request an extension from the Court of the usual 21 days to file dispositional
                                                                                                                                                      26   documents as provided for in Local Rule 160(b), as good cause exists to extend that timeline to
                                                                                                                                                      27   90 days.
                                                                                                                                                      28   ///



                                                                                                                                                                                                            1
                                                                                                                                                                                       NOTICE OF CONDITIONAL SETTLEMENT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 47 Filed 05/14/20 Page 2 of 2


                                                                                                                                                      1           The settlement is conditional on the approval of the Joint Powers Authority which
                                                                                                                                                      2    provides coverage for Defendants. Due to the amount of the settlement, which is over seven
                                                                                                                                                      3    figures, the settlement must be approved by an excess committee. The Joint Powers Authority
                                                                                                                                                      4    may not be able to meet to approve the settlement until late August, though it is attempting to
                                                                                                                                                      5    coordinate an earlier date.
                                                                                                                                                      6           In addition, the Plaintiff in this matter is an autistic minor, and Court approval of the
                                                                                                                                                      7    settlement is required. Plaintiff’s counsel needs additional time to coordinate and set up an
                                                                                                                                                      8    appropriate financial structure for the settlement funds, then prepare and file a Petition for
                                                                                                                                                      9    Approval of a Minor’s Compromise.
                                                                                                                                                      10          Finally, the Joint Powers Authority is a California public entity, and the distribution of
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11   settlement checks can take up to 30 days after the Court approves the settlement and issues an
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   order directing how the settlement funds are to be disbursed.
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13          The parties therefore request that the Court permit dispositional documents to be filed
                                                                                                                                                      14   within 90 days of the date of this Notice of Settlement.
                                                                                                                                                      15
                                                                                                                                                      16    Dated: May 14, 2020                             JOHNSON SCHACHTER & LEWIS
                                                                                                                                                                                                            A Professional Law Corporation
                                                                                                                                                      17
                                                                                                                                                      18                                                    By:_/s/ Jason M. Sherman__________________
                                                                                                                                                                                                                JASON M. SHERMAN
                                                                                                                                                      19                                                        KRISTEN M. CAPRINO
                                                                                                                                                                                                            Attorney for Defendant VACAVILLE UNIFIED
                                                                                                                                                      20                                                    SCHOOL DISTRICT
                                                                                                                                                      21
                                                                                                                                                      22   Dated: May 14, 2020                            _/s/ Ian Hansen _(as authorized on 5/14/20)_____
                                                                                                                                                                                                          IAN HANSEN
                                                                                                                                                      23                                                  Liberty Law
                                                                                                                                                      24                                                  Attorneys for Plaintiff

                                                                                                                                                      25
                                                                                                                                                           Dated: May 14, 2020                            _/s/ Lynn A. Garcia_(as authorized on 5/14/20__
                                                                                                                                                      26                                                  LYNN A. GARCIA
                                                                                                                                                                                                          Spinelli, Donald & Nott
                                                                                                                                                      27                                                  Attorneys for Defendant Kim Klopson
                                                                                                                                                      28



                                                                                                                                                                                                         2
                                                                                                                                                                                         NOTICE OF CONDITIONAL SETTLEMENT
